DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/22 has been entered.

Response to Arguments
Applicant's arguments filed 01/07/22 have been fully considered but they are not persuasive.
On page 6 Applicant argues amendments overcome the drawing objections and claim objection.
The Examiner respectfully agrees and withdraws the outstanding objections.
On page 7 regarding prior art rejections Applicant argues the amended claim overcomes the rejection of record and then summarizes the instant invention.
linear as opposed to the arc shapes of the claim. 
The Examiner respectfully refers to the rejection below regarding the newly amended claim.
On pages 9-10 Applicant again describes features of their again.

 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-2, 7-10, 12-13, 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball (US 20050049711 A1), in view of Short et al. (US 20030204265 A1) hereinafter known as Short, or in the alternative, over Ball in view of Reiley (US 6663669 B1), further in view of Short.
Regarding claim 1 Ball discloses a talus component for coupling to a talus in artificial ankle joint arthoplasty (this is stated as an “intended use” of the talus component. The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Ball was considered capable of comprising:
a body having a joint surface (Annotated Figure 2) and an opposing contact surface that extend(s) between a lateral side and an opposing medial side (Annotated Figure 2) and that extend(s) between an anterior end and an opposing posterior end (Annotated Figure 3),
wherein the joint surface is configured to guide a joint motion of an insert when making contact thereto (this is stated as a functional limitation of the joint surface. The applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Ball discloses (as detailed above) all the structural limitations required to perform the recited functional language, therefore was considered to anticipate the claimed apparatus of “guiding joint motion of an insert when making contact thereto”. See also Figure 1 item 20 ), the joint surface comprising a medial joint surface positioned at the medial side, a lateral joint surface positioned at the lateral side, and a connection joint surface extending therebetween (Annotated Figure 2: the joint surface  can be understood to have a medial, lateral, and connection surface (e.g. left, right, and middle parts of the surface); 
wherein the contact surface terminates at an anterior boundary at the anterior end (Annotated Figures 2-3) and the contact surface also terminates at a posterior boundary at the posterior end (Annotated Figures 2-3), the posterior boundary having an arc shape that extends convex(ly) at the posterior end and the anterior boundary has an arc shape that extends convex(ly) at the anterior end (see Annotated Figures 2-3. The contact surface is saddle-shaped, with sides that extend vertically upward as compared to the connection surface. From the point of view of an insert contacting the contact surface, the boundaries can be considered either concave or convex.  Alternatively however, Reiley teaches a talar component which includes a body having a contact surface terminating at an anterior boundary and a posterior boundariry, the boundaries having an arc shape that extends convexly at each end from a point of view of the stem of the body (Figure 8).  Ball and Reiley are involved in the same field of endeavor, namely talar bone components. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the anterior and posterior boundaries so they are shaped such as is taught by Reiley since Ball indicates this shape is not an essential feature in their invention ([0024]). Further, it has been held by the courts that a change in shape or configuration, without any criticality in operation of the device, is nothing more than one of numerous shapes that one of ordinary skill in the art will find obvious to provide based on the suitability for the intended final application.  See In re Dailey, 149 USPQ 47 (CCPA 1976).  It appears that the disclosed device would perform equally well shaped as disclosed by Ball. The not be obvious would be one which does mate with a corresponding insert or upper joint surface and one which prevents motion therebetween.); and 
the joint surface having a convex curvature that extends continuously between the anterior and posterior end and that directly intersects with the anterior boundary and posterior boundary (please see the explanation directly above regarding Ball and/or Reiley teaching the convex curvature. Both situations include a part of the joint surface with a convex surface which continuously extends between the boundaries),
but is silent with regards to 

    PNG
    media_image1.png
    710
    580
    media_image1.png
    Greyscale

However, regarding claim 1 Short teaches a talar component of a prosthesis which has a joint surface anterior boundary with an arc shape such that a central portion of the anterior boundary protrudes farther in an anterior direction than a medial and a lateral portion of the anterior boundary, and a posterior boundary with an arc shape such that a central portion of the posterior boundary protrudes farther in a posterior direction than a medial and a lateral portion of the posterior boundary (Figure 11 shows both anterior and posterior boundaries extending in an outward arc). Ball and Short are involved in the same field of endeavor, namely talar prostheses. It 
Regarding claim 2 the Ball (Reiley) Short Combination teaches the talus component of claim 1 substantially as is claimed,
wherein Ball further discloses the contact surface has a shape complementary to a resected surface of the talus (this limitation doesn’t actually further limit the invention at all, since it depends on the shape of a resected surface of the talus, which is a bone and not a part of the claimed talus component).
Regarding claim 7 the Ball (Reiley) Short Combination teaches the talus component of claim 1 substantially as is claimed,
wherein Ball further discloses (or Reiley further teaches) tangents of a posterior medial boundary of the medial joint surface and a posterior lateral boundary of the lateral joint surface continuous extend toward the connection 
Regarding claim 10 the Ball (Reiley) Short Combination teaches the talus component of claim 7 substantially as is claimed,
wherein Ball further discloses (or Reiley further teaches) the slope of the tangent of each boundary approaches zero as it approaches the connection joint surface (Annotated Figure 2; see also [0024] in which the shape is described as being a saddle, which includes a zero-sloped tangential surface at its low point inherently; Reiley Figure 8 also would have the slope of the tangents approach zero at the zenith of the joint surface).

Regarding claim 8 the Ball (Reiley) Short Combination teaches the talus component of claim 1 substantially as is claimed,
wherein Ball further discloses (or Reiley further teaches) tangents of an anterior medial boundary of the medial joint surface and an anterior lateral boundary of the lateral joint surface continuous extend toward the connection joint surface while having slopes opposite to each other and lead to each other (see the explanation/rejection to claim 7 above).
Regarding claim 9 see the rejection to claims 7-8 above. 
claim 12 the Ball (Reiley) Short Combination teaches the talus component of claim 1 substantially as is claimed,
wherein Ball further discloses the contact surface further comprises an anterior surface inclined in an anterior direction and a posterior surface inclined in a posterior direction, and a planar intermediate surface extending between the anterior and posterior surfaces (Annotated Figure 3).
Regarding claim 13 the Ball (Reiley) Short Combination teaches the talus component of claim 12 substantially as is claimed,
wherein Ball further discloses a peg outwardly projecting from the intermediate surface (Figures 2-3 item 12; [0024] peg).
Regarding claim 17 the Ball (Reiley) Short Combination teaches the talus component of claim 12 substantially as is claimed,
wherein Ball further discloses the anterior surface is planar and extends to the anterior boundary and the posterior surface is planar and extends to the posterior boundary, the anterior and posterior surfaces being in different planes (Annotated Figure 3).
Regarding claim 18 the Ball (Reiley) Short Combination teaches the talus component of claim 1 substantially as is claimed,
wherein Ball further discloses the connection joint surface is recessed into the body relative to the medial joint surface and the lateral joint surface (Annotated Figure 2).
Regarding claim 19 the Ball (Reiley) Short Combination teaches the talus component of claim 1 substantially as is claimed,
.


Claims 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball (or Ball in view of Reiley) and further in view of Short as is applied above, and further in view of Reiley (US 6663669 B1).
Regarding claims 14-15 the Ball (Reiley) Short Combination teaches the talus component of claim 13 substantially as is claimed,
but is silent with regards to the peg extending at an angle.
However, regarding claims 14-15 Reiley teaches a talus component of an implant which extends at a 60-70 degree angle towards the posterior (Figures 8-9; Column 7 lines 28-34; 155 degrees from vertical is equivalent to a 65 degree from horizontal). Ball and Reiley are involved in the same field of endeavor, namely talus implants. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the implant of the Ball (Reiley) Short Combination to have the peg extend at an angle such as is taught by Reiley in order to reduce loosening and maximize strength after implantation. 

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ball (or Ball in view of Reiley), further in view of Short as is applied above, further in view of Valderrabano et al. (US 20180098858 A1)., hereinafter known as Valderrabano.
Regarding claim 16 the Ball (Reiley) Short Combination teaches the talus component of claim 1 substantially as is claimed,
but is silent with regards to the anterior portion of the body being wider than a posterior portion.
However, regarding claim 16 Valderrabano teaches a talus component in which the width thereof increases as it goes from the posterior to the anterior thereof (Figure 7; Abstract). Ball and Valderrabano are involved in the same field of endeavor, namely talus bone implants. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the talus component of the Ball (Reiley) Short Combination by having the width of the implant vary as is taught by Valderrabano in order to mimic the shape of the natural talus of the ankle joint, thus more closely acting as a natural replacement for the bone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        01/13/22